        Case 1:20-cr-00040-BAH Document 220-51 Filed 05/28/21 Page 1 of 12
                                                                                       3445 Peachtree Road, Suite 1225
                                                                                                    Atlanta, GA 30326
                                                                                                   Tel: (470) 346-6800
                                                                                                    www.brileyfin.com




March 24, 2021

Steven J. McCool, Esq.
McCool Law, PLLC
1776 K Street, N.W., Suite 200
Washington, D.C. 20006

RE: United States of America v. Jessica Johanna Oseguera Gonzalez
Dear Mr. McCool:

GlassRatner Advisory & Capital Group, LLC d/b/a B. Riley Advisory Services (“B. Riley
Advisory”)1 was retained by McCool Law, PLLC (“Counsel”), on behalf of Jessica Johanna
Oseguera Gonzalez (“Ms. Gonzalez” or the “Defendant”), as forensic accountants and a potential
expert witness in connection with the above cited matter. Specifically, we were asked to review
the available financial records and bank statements produced by the Department of Justice
(“DOJ” or “Government”) in this matter and:
      a) Quantify the nature and extent of the bank account activity for six bank accounts over the
         calendar years 2013 - 2017,2
      b) Identify payments to / from specific parties from the bank account data including: JJGON
         S.P.R. de R.L. de C.V.; Las Flores Cabanas or Cabanas Las Flores; Onze Black or Tequila
         Onze Black; and any American corporate entities or persons, and
      c) Assess whether the bank account activity included activity consistent with the attributes of
         money laundering.

To perform this engagement, I relied on other B. Riley Advisory professionals with extensive
experience in accounting, financial analysis, internal corporate investigations, funds tracing, and
forensic accounting, all of whom worked under my direct supervision and control. I have relied
on the work of the team to support my review of information related to this matter, and references
to “our” and “we” recognize this reliance.

Any minor differences in the amounts calculated or referenced in supporting documentation or
schedules to this report are due to rounding.

1.0    Summary Conclusions

Based on my review of the discovery produced by the Government and from my analyses,
education, experience, and training, it is my opinion that:




1
  B. Riley Advisory is part of B. Riley Financial (NASDAQ: RILY), a company that provides financial services. B.
  Riley operates through several subsidiaries. B. Riley Advisory Services is the trade name for GlassRatner Advisory
  & Capital Group, LLC, and other entities in the advisory services division.
2
  The banking documents included monthly bank statements and/or bank transaction activity reports from on-line bank
  account downloads. Some of the bank account data were not produced for certain months. Accordingly, our analysis
  and findings were based on our review of the available records.


A B. Riley Financial company | www.brileyfin.com | NASDAQ: RILY
                                                                                              EXHIBIT 51
                                                                                                      1
        Case 1:20-cr-00040-BAH Document 220-51 Filed 05/28/21 Page 2 of 12



      a) The volume of the monthly bank account activity was consistent with the levels of receipts
         and disbursements for a small business. For example, the average monthly deposits to
         all bank accounts combined (i.e., on a consolidated basis) was approximately USD
         $32,268, or approximately USD $8,067/week. Much of the monthly receipt activity to the
         bank accounts reviewed comprised periodic payments from American Express for
         customer credit and debit card purchases, with very little cash receipt activity,3

      b) To the extent the bank accounts represented operating accounts for two Mizu Sushi
         restaurants in Guadalajara and Puerto Vallarta, Mexico, the weekly average deposits of
         $8,067 appears to represent about 52 customers/day per location, assuming an average
         of $11/meal,4

      c) We were able to tie the bank statement receipt and disbursement amounts, by month, to
         the corresponding revenues and expenses in the available business General Ledger
         reports, by month. We also tied the General Ledger report amounts by month to the
         available monthly sales tax reports filed by Ms. Gonzalez with the Mexican federal tax
         authorities (Servicio de Administratión Tributaria),

      d) Based on our review of the bank account disbursement details and other financial
         information, we did not identify any payments to/from JJGON S.P.R. de R.L. de C.V.; Las
         Flores Cabanas or Cabanas Las Flores; Onze Black or Tequila Onze Black. We were
         unable to identify the names of any patrons of the business based on the American
         Express credit card receipt data. This information would have to be obtained from the
         merchant detail data in the possession of American Express, and

      e) The bank account activity reviewed and analyzed was inconsistent with the attributes of
         money laundering. The magnitude of the amounts processed through the bank accounts
         were in amounts significantly smaller than any bank accounts I have investigated in my
         experience in connection with allegations of money laundering activity.

2.0    Scope

The conclusions set out herein are based on my review of documents, information, and data
discussed throughout this report. For ease of reference, I have cited to the specific documents
relied on in the footnotes and the tables to this report.

Counsel provided me with access to a web-based portal housing the banking and financial
documents produced in discovery. The financial documents included bank statements, online
bank transaction lists, account reconciliations, tax returns, wire transfer forms, and other financial
documents including American Express remittance reports. The attached Schedules 1 – 7 are
an integral part of our analysis and findings. They summarize the bank account transaction
activity for the available months and cite the bates number references to the source to documents
reviewed and relied on.




3
  The summary statements for the American Express remittances contain the translated phrase Summary of Charges.
  The American Express reports show the charges for two restaurants named Mizu Sushi Lounge Guadalajara and
  Mizu Sushi Lounge. The corresponding bank statements for these apparent restaurants reflect the deposits received
  from American Express.
4
  $8,067/week/2 = $4,034/week per location. $4,034/week = $576/ day. Assuming an average meal price of $11 =
  52 customers per day (i.e., $576/$11 = 52).

A B. Riley Financial company | www.brileyfin.com | NASDAQ: RILY                                                   2
                 Case 1:20-cr-00040-BAH Document 220-51 Filed 05/28/21 Page 3 of 12



       3.0      Overall Approach and Findings

       3.1      Analysis of Bank Account Activity

       Our first step was to review the total receipt and disbursement volume and activity for six bank
       accounts on an annual basis for the 5-year period 2013 – 2017.5 Table 1 below summarizes the
       six bank accounts and quantum of the average monthly receipt activity for each bank account.
                                                                       Table 1
            Account Holder             Business       Apparent      Location   Account Account                   Average Monthly Receipts USD
                                        Name          Business                  Type     No.             2013       2014    2015      2016             2017
Jessica Johanna Oseguera Gonzalez      Mizu Sushi    Restaurant    Guadalajara   Checking   # 5668   $     250    $ 22,583   $ 23,417   $   -      $       -
Jessica Johanna Oseguera Gonzalez      Mizu Sushi    Restaurant    Guadalajara   Savings    # 3146         -          283      1,060        -              -
Rosalinda Gonzalez Valencia            Mizu Sushi    Restaurant Puerto Vallarta Checking    # 5913       1,200      4,312      4,325        -              -
Rosalinda Gonzalez Valencia            Mizu Sushi    Restaurant Puerto Vallarta Savings     # 8173         -        2,114        -          -              -
J & P Advertising S.A. de C.V.       J&P Advertising Advertising   Guadalajara   Checking   # 6023       2,586      1,525      2,101        -              -
Operadora Los Famosos S.A. de C.V.    Kenzo Sushi    Restaurant    Guadalajara   Checking   # 2757       -             -        4,790     24,652     37,911
Total Average Monthly Receipts                                                                       $ 4,036      $ 30,817   $ 35,693   $ 24,652   $ 37,911



       The table shows, among other things, the average monthly receipts by year for each bank account
       as well as the average monthly receipts in aggregate, ranging from $24,000 to $37,000 between
       2014 and 2017. However, the amounts summarized above also include small amounts of inter-
       account transfers and short-term loan proceeds which do not represent business revenues.

       Schedule 1 to this report provides additional details relating to the bank activity for each of the
       six accounts and shows that the average monthly receipts for all six bank accounts was USD
       $32,268 on a consolidated basis for the 4-year period 2014 – 2017 where most of the bank
       statement data was produced and available.

       The volume of the monthly bank account activity was consistent with the levels of receipts and
       disbursements for a small business. The average monthly deposits to all bank accounts
       combined (i.e., on a consolidated basis and including inter-account transfers and loan proceeds)
       for the 4-year period 2014 – 2017, was approximately USD $32,268, or approximately USD
       $8,067/week. Much of the monthly receipt activity to the bank accounts reviewed comprised
       periodic payments from American Express for customer credit and debit card purchases and small
       loans with very little cash receipt activity.

       To the extent the bank accounts represented operating accounts for two Mizu Sushi restaurants
       in Guadalajara and Puerto Vallarta, Mexico, the weekly average deposits of $8,067 appears to
       represent about 52 customers/day per location, assuming an average of $11/meal.

       3.2      Comparison of Bank Statement Activity to Financial Reports

       We reviewed the available monthly sales tax reports for the restaurants, bank account activity
       reports, and general ledger reports and confirmed that the sales tax reports remitted monthly to
       the Mexican federal tax authorities were consistent with the bank statement deposits and general
       ledger reports relating to revenues.

       3.3      Review for Payments Among Certain Parties

       In our review of bank activity, we did not identify any transactions referencing JJGON S.P.R. de

       5
           The bank account activity for 2013 was largely incomplete so it is excluded from the calculation of average activity
           over the period reviewed.

       A B. Riley Financial company | www.brileyfin.com | NASDAQ: RILY                                                                                 3
          Case 1:20-cr-00040-BAH Document 220-51 Filed 05/28/21 Page 4 of 12



R.L. de C.V., Las Flores Cabanas, Cabanas Las Flores, Onze Black, or Tequila Onze Black. We
were unable to identify patrons of the restaurants who paid with credit or debit cards because the
bank data and merchant processor statements did not disclose individual transaction detail.

3.4       Lack of Bank Activity Consistent with Attributes of Money Laundering

Money laundering is generally defined as the manipulation of financial transactions to create the
illusion that illegally obtained funds entering the financial system originated from legitimate
sources. The purpose is to place illicit funds into the banking system, layer multiple transactions
into the system to hide the source, and then return the illicit funds to the criminal source. Attributes
of money laundering may include:

      •    A marked increase in cash revenues,
      •    Multiple transactions moving funds between multiple businesses and accounts, and
      •    A marked increase in cash outflows to other businesses or persons.

The banking data we reviewed did not have a significant increase in receipts. Average monthly
receipts from 2014 – 2017 were $32,268 USD. Average receipts and disbursements increased
approximately $13,250 USD in 2017. An increase of such minor amounts does not indicate
money laundering of any meaningful magnitude. Moreover, we did not observe any marked
increase in cash deposits or payments. As previously discussed, most of the revenues were
credit card sales as evidenced by the American Express transaction reports reviewed.

The observed bank transactions appear to reflect typical restaurant activity such as payroll and
food and beverage purchases. The amounts of these transactions, individually and in aggregate,
were small and inconsistent with money laundering activity. We noted that the accounts appear
to have borrowed funds from time to time to cover payroll and/or sales tax payments. These were
quickly repaid to the lender when American Express deposited debit/credit card sales into the
business account. The loan account activity was via transfers rather than cash.

In summary, our review of the bank accounts and analysis performed did not find any activity that
is consistent with the attributes of money laundering.

4.0       Professional Qualifications of Paul Dopp, CPA

I am a Senior Managing Director in the Atlanta office of the forensic accounting practice of B.
Riley Advisory, a national specialty financial advisory services firm with over 130 professionals in
offices throughout the United States. I am a Certified Public Accountant (“CPA”) licensed in the
state of Georgia, a member of the American Institute of Certified Public Accountants (“AICPA”)
and the Georgia Society of CPAs. In addition, I am Certified in Financial Forensics (“CFF”) and
Accredited in Business Valuations (“ABV”), specialty credentials awarded by the AICPA as well
as a Certified Valuation Analyst (“CVA”) designated by the National Association of Certified
Valuation Analysts (“NACVA”). I am a Certified Fraud Examiner (“CFE”) designated by the
Association of Certified Fraud Examiners (“ACFE”). I have consistently equaled, or exceeded,
the continuing professional education requirements for my areas of specialty and related
professional designations.

I have over 35 years’ experience in the area of forensic accounting, the quantification of complex
financial damages, investigation of business disputes, corporate internal investigations, financial
fraud investigations, funds tracing, business valuations, and financial analysis consulting. A
significant portion of my forensic accounting experience has been involved in business dispute
matters that are before the courts. As a result, I have gained significant experience investigating
various types of business transactional disputes and allegations of management fraud. I have

A B. Riley Financial company | www.brileyfin.com | NASDAQ: RILY                                        4
        Case 1:20-cr-00040-BAH Document 220-51 Filed 05/28/21 Page 5 of 12



led investigative engagements on matters ranging from small businesses to Fortune 50
companies as well as government agencies. I have testified as a financial expert at trial or
depositions on dozens of occasions on behalf of Plaintiffs and Defendants, including the DOJ.

My professional experience most relevant to this matter include engagements on behalf of the
DOJ and White-Collar Defense legal counsel in connection with allegations of fraud and money
laundering. Some representative examples include the following:
  •    Retained by the U.S. Department of Justice to assist in the investigation of an alleged check
       kiting scheme and bank loan fraud victimizing four financial institutions and resulting in over
       $18 million in losses. My role included tracing funds among 72 bank accounts and testifying
       as an expert witness in the United States District Court for the Central District of California.

  •    Retained by the Ministry of Finance of a Caribbean country to investigate the events
       surrounding the financial collapse of numerous banks. My role included investigating
       related party transactions where short term customer deposits were used to make long term
       real estate investments; funds tracing improper payments made to officers and directors of
       the banks through international channels and assisting the Government in recovering assets
       to benefit the bank depositors.
  •    Retained by counsel to investigate allegations of fraud and theft in connection with a multi-
       use real estate development in Shanghai, China developed by a U.S.-based developer. Our
       role included investigating allegations of financial statement fraud, kickback schemes,
       construction fraud, and tracing funds laundered through different channels back to the
       personal benefit of individuals in the U.S.


If you have any questions, please contact me at pdopp@brileyfin.com or (470) 346-6846.


B. Riley Advisory Services




Paul Dopp, CPA/CFF/ABV, CVA, CFE




A B. Riley Financial company | www.brileyfin.com | NASDAQ: RILY                                       5
                 Case 1:20-cr-00040-BAH Document 220-51 Filed 05/28/21 Page 6 of 12
                                                                                                                                       SCHEDULE 1

Gonzalez Matter
Summary of Receipts and Disbursements, 2013 - 2017
Pesos:USD 20:1

                                                  Summary of Receipts and Disbursements
                                                                                                                                   Average
Description                               2013                 2014             2015               2016           2017            2014 - 2017
Totals
 Receipts (Pesos)                     $     391,035 $           6,760,026 $      5,441,265 $        5,916,367 $    5,307,564 $        5,856,306
 Disbursements (Pesos)                     (360,297)           (6,761,405)      (5,487,432)        (5,914,489)    (5,308,950)        (5,868,069)
 Net Receipts (Pesos)                 $      30,738 $              (1,378) $       (46,167) $           1,878 $       (1,386) $         (11,763)

 Net Receipts (USD)                   $       1,537 $                (69) $        (2,308) $              94 $          (69) $             (588)
 Average Monthly Receipts (USD)       $       4,036 $             30,817 $         35,693 $           24,652 $       37,911 $            32,268
 Average Monthly Disbursments (USD)   $      (2,576) $           (30,825) $       (37,396) $         (24,644) $     (37,921) $          (32,696)

Jessica Gonzalez- Mizu GDL #5668
 Receipts (Pesos)                     $          5,000 $        5,419,841 $      4,683,307 $              -   $          -
 Disbursements (Pesos)                             -           (5,420,240)      (4,683,698)               -              -
 Net Receipts (Pesos)                 $          5,000 $             (399) $          (391) $             -   $          -

 Net Receipts (USD)                   $           250      $         (20) $           (20) $              -   $          -
 # of Months                                        1                 12               10                 -              -
 Average Monthly Receipts (USD)       $           250      $      22,583 $         23,417 $               -   $          -
 Average Monthly Disbursments (USD)   $           -        $     (22,584) $       (23,418) $              -   $          -

Jessica Gonzalez- Mizu GDL #3146
 Receipts (Pesos)                     $            -       $      68,007 $        106,006 $               -   $          -
 Disbursements (Pesos)                             -             (68,008)        (106,003)                -              -
 Net Receipts (Pesos)                 $            -       $          (1) $             3 $               -   $          -

 Net Receipts (USD)                   $            -       $            (0) $           0 $               -   $          -
 # of Months                                       -                    12              5                 -              -
 Average Monthly Receipts (USD)       $            -       $           283 $        1,060 $               -   $          -
 Average Monthly Disbursments (USD)   $            -       $          (283) $      (1,060) $              -   $          -

Rosalinda Gonzalez - Mizu PTO VTA #5913
 Receipts (Pesos)                     $      24,000 $            689,906 $        346,010 $               -   $          -
 Disbursements (Pesos)                          (64)            (712,857)        (364,347)                -              -
 Net Receipts (Pesos)                 $      23,936 $            (22,951) $       (18,338) $              -   $          -

 Net Receipts (USD)                   $          1,197 $          (1,148) $          (917) $              -   $          -
 # of Months                                         1                 8                4                 -              -
 Average Monthly Receipts (USD)       $          1,200 $           4,312 $          4,325 $               -   $          -
 Average Monthly Disbursments (USD)   $             (3) $         (4,455) $        (4,554) $              -   $          -

Rosalinda Gonzalez - Mizu PTO VTA #8173
 Receipts (Pesos)                     $            -       $     338,301 $             -       $          -   $          -
 Disbursements (Pesos)                             -            (328,481)              -                  -              -
 Net Receipts (Pesos)                 $            -       $       9,820 $             -       $          -   $          -

 Net Receipts (USD)                   $            -       $         491 $             -       $          -   $          -
 # of Months                                           1               8                   4              -              -
 Average Monthly Receipts (USD)       $            -       $       2,114 $             -       $          -   $          -
 Average Monthly Disbursments (USD)   $            -       $      (2,053) $            -       $          -   $          -

J & P Advertising SA de CV #6023
  Receipts (Pesos)                    $     362,035 $            243,971 $        210,143 $               -   $          -
  Disbursements (Pesos)                    (360,233)            (231,819)        (207,650)                -              -
  Net Receipts (Pesos)                $       1,802 $             12,152 $          2,493 $               -   $          -

 Net Receipts (USD)                   $          90 $                608 $            125 $               -   $          -
 # of Months                                      7                    8                5                 -              -
 Average Monthly Receipts (USD)       $       2,586 $              1,525 $          2,101 $               -   $          -
 Average Monthly Disbursments (USD)   $      (2,573) $            (1,449) $        (2,076) $              -   $          -

Operadora Los Famosos SA de CV #2757
 Receipts (Pesos)                    $             -       $           -   $       95,800 $         5,916,367 $    5,307,564
 Disbursements (Pesos)                             -                   -         (125,734)         (5,914,489)    (5,308,950)
 Net Receipts (Pesos)                $             -       $           -   $      (29,934) $            1,878 $       (1,386)

 Net Receipts (USD)                   $            -       $           -   $       (1,497) $              94 $          (69)
 # of Months                                       -                   -                1                 12              7
 Average Monthly Receipts (USD)       $            -       $           -   $        4,790 $           24,652 $       37,911
 Average Monthly Disbursments (USD)   $            -       $           -   $       (6,287) $         (24,644) $     (37,921)




B. Riley Advisory Services
                       Case 1:20-cr-00040-BAH Document 220-51 Filed 05/28/21 Page 7 of 12
                                                                                                                                                        SCHEDULE 2



Gonzalez Matter
Analysis of Receipts and Disbursements, 2013 - 2015
Jessica Johanna Oseguera Gonzalez, Banorte Account #5668
Pesos
                                             Analysis of Receipts and Disbursements for Bank Account #5668
                            Beginning                                       Ending            Bates                           Document
   Year       Month          Balance        Receipts    Disbursements      Balance          Reference                           Type
   2013         1                    -              -               -              -                         Bank Statement
   2013         2                    -              -               -              -                         Bank Statement
   2013         3                    -              -               -              -                         Bank Statement
   2013         4                    -              -               -              -                         Bank Statement
   2013         5                    -              -               -              -                         Bank Statement
   2013         6                    -           5,000                          5,000         35083          Bank Statement
   2013         7                    -              -               -              -                         Not Provided
   2013         8                    -              -               -              -                         Not Provided
   2013         9                    -              -               -              -                         Not Provided
   2013        10                    -              -               -              -                         Not Provided
   2013        11                    -              -               -              -                         Not Provided
   2013        12                    -              -               -              -                         Not Provided
   2014         1                   791        246,092         232,281         14,602      15909-15931       Bank Statement
                                                                                           15887-15897;
   2014         2                14,602        322,570         336,763            408      15947-15973       Online Transaction List & Bank Statement
   2014         3                   408        349,077         314,718         34,767      15843-15865       Bank Statement
   2014         4                34,767        288,143         312,056         10,854      15815-15834       Bank Statement
   2014         5                10,854        346,786         357,281            359      15783-15807       Bank Statement
   2014         6                   359        525,599         523,546          2,412      15731-15757       Bank Statement
   2014         7                 2,412        707,228         708,225          1,415      15675-15721       Online Transaction List & Bank Statement
   2014         8                 1,415        574,989         576,298            106      15653-15663       Online Transaction List
   2014         9                   106        482,967         482,445            628      34588-34601       Bank Statement
   2014        10                   628        652,146         652,318            456      15581-15607       Bank Statement
   2014        11                   456        500,742         500,570            628      15529-15569       Online Transaction List & Bank Statement
   2014        12                   628        423,502         423,739            391      15481-15507       Bank Statement
   2015         1                   391        457,979         457,903            467         15421          Bank Statement
   2015         2                   467        487,758         487,952            273      15365-15397       Bank Statement
   2015         3                   273        717,682         717,683            271      15319-15353       Bank Statement
   2015         4                   271        561,319         560,884            707      15297-15307       Online Transaction List
   2015         5                   707        646,197         645,962            942      15275-15285       Online Transaction List
   2015         6                   942        623,417         622,651          1,707 15251-15263; 15265     Online Transaction List
   2015         7                 1,707        487,119         486,790          2,036      15229-15239       Online Transaction List
   2015         8                 2,036        492,929         493,313          1,652      15209-15217       Online Transaction List
   2015         9                 1,652        208,907         204,216          6,343      15179-15197       Bank Statement
   2015        10                 6,343             -            6,343             -       15165-15169       Bank Statement
   2015        11                   -               -              -               -                         Not Provided
   2015        12                   -               -              -               -                         Not Provided
              Total                       $ 10,108,147 $ 10,103,938




B.Riley Advisory Services
                    Case 1:20-cr-00040-BAH Document 220-51 Filed 05/28/21 Page 8 of 12
                                                                                                                                           SCHEDULE 3



Gonzalez Matter
Analysis of Receipts and Disbursements, 2013 - 2015
Jessica Johanna Oseguera Gonzalez, Banorte Account #3146
Pesos
                                              Analysis of Receipts and Disbursements for Bank Account #3146
                            Beginning                                        Ending             Bates                         Document
   Year       Month          Balance        Receipts     Disbursements      Balance           Reference                         Type
   2013         1                    -              -               -               -                          Not Provided
   2013         2                    -              -               -               -                          Not Provided
   2013         3                    -              -               -               -                          Not Provided
   2013         4                    -              -               -               -                          Not Provided
   2013         5                    -              -               -               -                          Not Provided
   2013         6                    -              -               -               -           35083          Bank Statement
   2013         7                    -              -               -               -                          Not Provided
   2013         8                    -              -               -               -                          Not Provided
   2013         9                    -              -               -               -                          Not Provided
   2013        10                    -              -               -               -                          Not Provided
   2013        11                    -              -               -               -                          Not Provided
   2013        12                    -              -               -               -                          Not Provided
   2014         1                     1         26,003                1         26,003       15909-15931       Bank Statement
   2014         2                26,003         28,004           43,007         11,000 15945; 15947-15973      Online Transaction List & Bank Statement
   2014         3                11,000         14,000           25,000             -        15843-15865       Bank Statement
   2014         4                   -               -               -               -        15815-15834       Bank Statement
   2014         5                   -               -               -               -        15783-15807       Bank Statement
   2014         6                   -               -               -               -        15731-15757       Bank Statement
   2014         7                   -               -               -               -        15691-15721       Bank Statement
   2014         8                   -               -               -               -                          Not Provided
   2014         9                   -               -               -               -        34588-34601       Bank Statement
   2014        10                   -               -               -               -        15581-15607       Bank Statement
   2014        11                   -               -               -               -        15541-15569       Bank Statement
   2014        12                   -               -               -               -        15481-15507       Bank Statement
   2015         1                   -                                               -           15421          Bank Statement
   2015         2                   -           36,003           36,003             -     15365-15397; 15941   Online Transaction List & Bank Statement
   2015         3                   -           70,003           70,000               3      15319-15353       Bank Statement
   2015         4                   -               -               -               -                          Not Provided
   2015         5                   -               -               -               -                          Not Provided
   2015         6                   -               -               -               -                          Not Provided
   2015         7                   -               -               -               -                          Not Provided
   2015         8                   -               -               -               -                          Not Provided
   2015         9                   -               -               -               -        15179-15197       Bank Statement
   2015        10                   -               -               -               -        15165-15169       Bank Statement
   2015        11                   -               -               -               -                          Not Provided
   2015        12                   -               -               -               -                          Not Provided
              Total                       $    174,013 $        174,011




B.Riley Advisory Services
                      Case 1:20-cr-00040-BAH Document 220-51 Filed 05/28/21 Page 9 of 12
                                                                                                                                SCHEDULE 4



Gonzalez Matter
Analysis of Receipts and Disbursements, 2013 - 2015
Rosalinda Gonzalez Valencia, Banorte Account #5913
Pesos
                                            Analysis of Receipts and Disbursements for Bank Account #5913
                            Beginning                                         Ending         Bates                   Document
   Year       Month          Balance        Receipts      Disbursements      Balance       Reference                   Type
   2013        12                    -           24,000               64         23,936   24648-24652 Bank Statement
   2014         1                23,936          43,100           19,784         47,252   24634-24640 Bank Statement
   2014         2                47,252          80,948           81,370         46,831   24620-24630 Bank Statement
   2014         3                46,831          28,549           62,367         13,013 24602-246012 Bank Statement
   2014         4                13,013         127,972          131,041          9,944   24584-24596 Bank Statement
   2014         5                    -               -               -               -                  Not Provided
   2014         6                19,834         106,564          122,514          3,884   24558-24576 Bank Statement
   2014         7                 3,884          87,367           72,701         18,551 24540 - 24552 Bank Statement
   2014         8                18,551          72,488           79,198         11,841   24518-24528 Bank Statement
   2014         9                    -               -               -               -                  Not Provided
   2014        10                13,079         142,918          143,883         12,114   24490-24500 Bank Statement
   2014        11                    -               -               -               -                  Not Provided
   2014        12                    -               -               -               -                  Not Provided
   2015         1                    -               -               -               -                  Not Provided
   2015         2                19,264          87,335           94,458         12,140   24454-24464 Bank Statement
   2015         3                12,140         117,858          128,938          1,060   24430-24440 Bank Statement
   2015         4                    -               -               -               -                  Not Provided
   2015         5                    -               -               -               -                  Not Provided
   2015         6                    -               -               -               -                  Not Provided
   2015         7                    -               -               -               -                  Not Provided
   2015         8                    -               -               -               -                  Not Provided
   2015         9                    -               -               -               -                  Not Provided
   2015        10                   134          75,203           74,821            516   24368-24380 Bank Statement
   2015        11                   516          65,613           66,130             -    24350-24358 Bank Statement
   2015        12                    -               -               -               -                  Not Provided
              Total                       $   1,059,916 $      1,077,268

Notes:
[1] Bank statement period end is approximately the 20th of each month.




B.Riley Advisory Services
                   Case 1:20-cr-00040-BAH Document 220-51 Filed 05/28/21 Page 10 of 12
                                                                                                                                   SCHEDULE 5



Gonzalez Matter
Analysis of Receipts and Disbursements, 2013 - 2015
Rosalinda Gonzalez Valencia, Banorte Account #8173
Pesos
                                            Analysis of Receipts and Disbursements for Bank Account #8173
                            Beginning                                         Ending          Bates                     Document
   Year       Month          Balance         Receipts     Disbursements      Balance        Reference                     Type
   2013        12                    -               -               -               -     24648-24652   Bank Statement
   2014         1                    -           46,794           26,835         19,958    24634-24640   Bank Statement
   2014         2                19,958          67,222           84,016          3,163    24620-24630   Bank Statement
   2014         3                 3,163          56,632           46,872         12,923 24602-246012 Bank Statement
   2014         4                12,923         109,249          108,172         14,001    24584-24596   Bank Statement
   2014         5                                                                    -                   Not Provided
   2014         6                 4,181          46,891           50,682            390    24558-24576   Bank Statement
   2014         7                   390          11,514           11,904             -    24540 - 24552 Bank Statement
   2014         8                   -                -               -               -     24518-24528   Bank Statement
   2014         9                   -                -               -               -                   Not Provided
   2014        10                   -                -               -               -     24490-24500   Bank Statement
   2014        11                   -                -               -               -                   Not Provided
   2014        12                   -                -               -               -                   Not Provided
   2015         1                   -                -               -               -                   Not Provided
   2015         2                   -                -               -               -     24454-24464   Bank Statement
   2015         3                   -                -               -               -    24430-24440    Bank Statement
   2015         4                   -                -               -               -                   Not Provided
   2015         5                   -                -               -               -                   Not Provided
   2015         6                   -                -               -               -                   Not Provided
   2015         7                   -                -               -               -                   Not Provided
   2015         8                   -                -               -               -                   Not Provided
   2015         9                   -                -               -               -                   Not Provided
   2015        10                   -                -               -               -     24368-24380   Bank Statement
   2015        11                   -                -               -               -     24350-24358   Bank Statement
   2015        12                   -                -               -               -                   Not Provided
              Total                       $     338,301 $        328,481

Notes:
[1] Bank statement period end is approximately the 20th of each month.




B.Riley Advisory Services
                      Case 1:20-cr-00040-BAH Document 220-51 Filed 05/28/21 Page 11 of 12
                                                                                                                                                                SCHEDULE 6



Gonzalez Matter
Analysis of Receipts and Disbursements, 2013 - 2015
J & P Advertising SA de CV, Banorte Account #6023
Pesos
                                                  Analysis of Receipts and Disbursements for Bank Account #6023
                            Beginning                                          Ending              Bates                           Document
   Year       Month          Balance         Receipts     Disbursements       Balance            Reference                            Type
   2013         1           No balance         76,892.00        77,147.95    No balance      00025534-00025535    Online Transaction List or Bank Statement   [1]
   2013         2                    -               -                -               -                           Not Provided
   2013         3                    -               -                -               -                           Not Provided
   2013         4                    -               -                -               -                           Not Provided
   2013         5           No balance         21,653.00        21,462.37    No balance     00025524 - 00025525   Online Transaction List or Bank Statement   [1]
   2013         6                 344.99       26,760.00        26,970.98          134.01   00025518 - 00025523   Online Transaction List or Bank Statement
   2013         7                    -               -                -               -                           Not Provided
   2013         8           No balance         23,882.40        26,846.59    No balance     00025528 - 00025529   Online Transaction List or Bank Statement   [1]
   2013         9           No balance         26,858.55        27,000.61    No balance    00025530 to 00025531   Online Transaction List or Bank Statement   [1]
   2013        10           No balance         42,380.11        36,523.11    No balance    00025532 to 00025533   Online Transaction List or Bank Statement   [1]
   2013        11           No balance        143,608.88       144,281.31    No balance    00025540 to 00025542   Online Transaction List or Bank Statement   [1]
   2013        12                    -               -                -               -                           Not Provided
   2014         1              19,111.59       40,407.69        59,207.97          311.31    00025536-00025537    Online Transaction List or Bank Statement
   2014         2                 311.31       21,751.73        21,857.61          205.43        00020471         Online Transaction List or Bank Statement
   2014         3                 205.43       27,464.80        21,072.15        6,598.08        00020449         Online Transaction List or Bank Statement   [2]
   2014         4                 684.88       15,089.92        12,239.50        3,535.30        00020429         Online Transaction List or Bank Statement
   2014         5                  45.38       24,636.64        24,580.56          101.46        00020383         Online Transaction List or Bank Statement   [3]
   2014         6                 101.46       60,111.68        55,042.14        5,171.00        00020361         Online Transaction List or Bank Statement   [4]
   2014         7                    -               -                -               -                           Not Provided
   2014         8                    -               -                -               -                           Not Provided
   2014         9                    -               -                -               -                           Not Provided
   2014        10                    -               -                -               -                           Not Provided
   2014        11                  90.94       17,133.20        16,887.50          336.64        00020293         Online Transaction List or Bank Statement
   2014        12                 336.64       37,375.37        20,931.17       16,780.84        00000924         Online Transaction List or Bank Statement
   2015         1                 217.32       27,392.00        27,556.22           53.10        00020237         Online Transaction List or Bank Statement
   2015         2                  53.10       14,400.00        13,297.40        1,155.70        00020033         Online Transaction List or Bank Statement
   2015         3               1,104.65      135,453.00       133,869.02        2,688.63        00020188         Online Transaction List or Bank Statement   [5]
   2015         4                    -               -                -               -                           Not Provided
   2015         5                    -               -                -               -                           Not Provided
   2015         6                 204.66       21,918.23        21,996.56          126.33        00020143         Online Transaction List or Bank Statement
   2015         7                 126.38       10,980.00        10,930.71          175.67        00020133         Online Transaction List or Bank Statement
   2015         8                    -               -                -               -                           Not Provided
   2015         9                    -               -                -               -                           Not Provided
   2015        10                    -               -                -               -                           Not Provided
   2015        11                    -               -                -               -                           Not Provided
   2015        12                    -               -                -               -                           Not Provided
              Total                        $     816,149 $        799,701

Notes:
[1] Beginning and ending balance not provided on documents reviewed.
[2] Last transaction on 3/31/14 cut off of page.
[3] Beginning balance as of 05/05/2014
[4] Ending balance as of 06/25/14.
[5] Ending balance as of 03/17/15.




B.Riley Advisory Services
                      Case 1:20-cr-00040-BAH Document 220-51 Filed 05/28/21 Page 12 of 12
                                                                                                                                 SCHEDULE 7



Gonzalez Matter
Analysis of Receipts and Disbursements, 2015 - 2017
Operadora Los Famosos SA de CV, Banorte Account #2757
Pesos
                                            Analysis of Receipts and Disbursements for Bank Account #6023
                            Beginning                                         Ending         Bates                    Document
   Year       Month          Balance         Receipts     Disbursements      Balance       Reference                     Type
   2015         1                30,223           95,800         125,734             289  17565-17567 Online Transaction List
   2015         2                    -               -               -               -             -    Not Provided
   2015         3                    -               -               -               -             -    Not Provided
   2015         4                    -               -               -               -             -    Not Provided
   2015         5                    -               -               -               -             -    Not Provided
   2015         6                    -               -               -               -             -    Not Provided
   2015         7                    -               -               -               -             -    Not Provided
   2015         8                    -               -               -               -             -    Not Provided
   2015         9                    -               -               -               -             -    Not Provided
   2015        10                    -               -               -               -             -    Not Provided
   2015        11                    -               -               -               -             -    Not Provided
   2015        12                    -               -               -               -             -    Not Provided
   2016         1                     79         369,927         369,309             697  17855-17868 Bank Statement
   2016         2                                    -               -                                  Not Provided
   2016         3                 2,956          385,846         381,015           7,787  17801-17811 Online Transaction List
   2016         4                 7,787          409,044         410,394           6,437  17783-17791 Online Transaction List
   2016         5                 6,437          540,439         536,573         10,304   17765-17773 Online Transaction List
   2016         6                10,304          544,723         551,843           3,183  17739-17747 Online Transaction List
   2016         7                 3,183        1,157,680       1,155,661           5,203  17719-17727 Online Transaction List
                                                                                          17687-17693
   2016         8                 5,203          572,410         554,125         23,488   17695-17697 Online Transaction List
   2016         9                23,488          576,802         599,020           1,270  17823-17831 Online Transaction List
                                                                                          31760-31767;
   2016        10                 1,270          649,709         648,512           2,467  17655-17657 Online Transaction List
   2016        11                   -                -               -               -                  Not Provided
   2016        12                   376          709,788         708,039           2,125  14950-14960 Online Transaction List
   2017         1                 2,125          768,156         768,362           1,918  14898-14910 Online Transaction List
   2017         2                 1,918          722,361         724,138             141  14878-14890 Online Transaction List
   2017         3                   141          732,682         727,945           4,879  14856-14868 Online Transaction List
   2017         4                 4,879          606,489         606,667           4,701  14838-14848 Online Transaction List
   2017         5                 4,701          856,420         860,243             877  14796-14810 Online Transaction List
   2017         6                   877          874,074         874,605             346  14748-14762 Online Transaction List
   2017         7                   346          747,382         746,990             739  14234-14248 Online Transaction List
   2017         8                   -                -               -               -                  Not Provided
   2017         9                   -                -               -               -                  Not Provided
   2017        10                   -                -               -               -                  Not Provided
   2017        11                   -                -               -               -                  Not Provided
   2017        12                   -                -               -               -                  Not Provided
              Total                        $ 11,319,731 $ 11,349,173




B.Riley Advisory Services
